DETAILED ACTION
EXAMINER’S AMENDMENT
1.        The application has been amended as follows: 
(Note: correcting typing error)
 Regarding claim 7, (currently amended) The device of claim 1, further comprising a disposable casing covering the sensing device.  
 Regarding claim 8, (currently amended) The device of claim 7, wherein the sensing device includes a plurality of imaging devices that image an eye through the apex of the generally triangular shaped body.
Allowable Subject Matter
2.    Claims 1-5 and 7-20 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,16 and 20  ,which include,
a device having a display screen and a sensing device at an apex of the generally triangular shaped body, the sensing device configured to sense a property of an eye; a sensor configured to detect whether the second or the third side is oriented generally upwards and a computing device configured to orient an image to be displayed on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                           


                                             Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/16/2021